UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* CCFNB BANCORP, INC. (Name of Issuer) Common Stock, $1.25 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 pages CUSIP No.124880105 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GEORGE J. SZATKOWSKI, JR. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 108,970 (1) 6 SHARED VOTING POWER 335 (2) 7 SOLE DISPOSITIVE POWER 108,970 (1) 8 SHARED DISPOSITIVE POWER 335 (2) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 109,305 (3) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.0% (4) 12 TYPE OF REPORTING PERSON (see instructions) IN Consists of (i) 90,450 shares owned by the reporting person’s IRA, (ii) 11,720 shares owned by the reporting person’s profit sharing KEOGH plan and (iii) 6,800 shares owned directly by the reporting person. Consists of 335 shares held jointly by the reporting person and his mother, Julie Szatkowski. Consists of (i) 90,450 shares owned by the reporting person's IRA, (ii) 11,720 shares owned by the reporting person's profit sharing KEOGH plan, (iii) 6,800 shares owned directly by the reporting person and (iv) 335 shares held jointly by the reporting person and his mother, Julie Szatkowski. Based on 2,180,644 shares of the issuer’s common stock outstanding as of March 1, 2014 as reported on a Form 10-K filed by the issuer on March 21, 2014 for the fiscal year ended December 31, 2013. Page 2 of 6 pages Item 1(a). Name of Issuer: CCFNB BANCORP, INC. Item 1(b). Address of Issuer’s Principal Executive Offices: , BLOOMSBURG, PENNSYLVANIA 17815 Item 2(a). Name of Person Filing: GEORGE J. SZATKOWSKI, JR. Item 2(b). Address of Principal Business Office or, if none, Residence: 68 FORDS ROAD, RANDOLPH, NEW JERSEY 07869 Item 2(c). Citizenship: U.S.A. Item 2(d). Title of Class of Securities: COMMON STOCK, $1.25 PAR VALUE PER SHARE Item 2(e). CUSIP Number:124880105 Page 3 of 6 pages Item 3. If this Statement is filed pursuant to 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance company as defined in Section 3(a)(19) of the Act; (d) o Investment company registered under Section 8 of the Investment Company Act of 1940; (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) o A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned: 109,305 (1) (b) Percent of Class: 5.0% (2) (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 108,970 (3) (ii) shared power to vote or to direct the vote: 335 (4) (iii) sole power to dispose or to direct the disposition of: 108,970 (3) (iv) shared power to dispose or to direct the disposition of: 335 (4) Consists of (i) 90,450 shares owned by the reporting person's IRA, (ii) 11,720 shares owned by the reporting person's profit sharing KEOGH plan, (iii) 6,800 shares owned directly by the reporting person and (iv) 335 shares held jointly by the reporting person and his mother, Julie Szatkowski. Based on 2,180,644 shares of the issuer's common stock outstanding as of March 1, 2014 as reported on a Form 10-K filed by the issuer on March 21, 2014 for the fiscal year ended December 31, 2013. Consists of (i) 90,450 shares owned by the reporting person's IRA, (ii) 11,720 shares owned by the reporting person's profit sharing KEOGH plan and (iii) 6,800 shares owned directly by the reporting person. Consists of 335 shares held jointly by the reporting person and his mother, Julie Szatkowski. Page 4 of 6 pages Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of and do not have the effect of changing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect for the time being. Page 5 of 6 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. APRIL 15, 2014 Date /s/ GEORGE J. SZATKOWSKI, JR. Signature GEORGE J. SZATKOWSKI, JR. Name/Title Page 6 of 6 pages
